Citation Nr: 0614627	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement of a rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002.

2. Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1983 
to January 1984, and from January 1988 to March 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 RO rating decision that granted 
service connection and assigned an initial 10 percent rating 
for pseudofolliculitis barbae, effective July 5, 1996.   The 
appellant filed a Notice of Disagreement (NOD) with the 
assigned rating in April 1999, and the RO issued a Statement 
of the Case (SOC) in August 2000.  The appellant filed a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in October 
2000.

In a December 2004 decision, the Board denied an initial 
rating in excess of 10 percent for pseudofolliculitis barbae 
for the period from July 5, 1996 to January 28, 2001, but 
granted a rating of 30 percent for pseudofolliculitis barbae 
for the period from January 29, 2001 to August 29, 2002.  
Also in December 2004, the Board remanded the issue of 
entitlement to a rating greater than 30 percent from August 
30, 2002, for further development.  After completing the 
requested action, the RO denied the claim (as reflected in 
the November 2005 Supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration  

This appeal also arises from  July 2005 rating action in 
which the RO denied entitlement to an annual clothing 
allowance.  The appellant filed an NOD in August 2005.  The 
RO issued an SOC in August 2005, and the appellant filed a VA 
Form 9 in August 2005.   

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.

REMAND

The RO certified the issue of entitlement to an annual 
clothing allowance for Board adjudication via a VA Form 8 
(Certification of Appeal) in September 2005, and subsequently 
certified the issue of entitlement to a rating greater than 
30 percent for pseudofolliculitis barbae via a VA Form 8 in 
January 2006.  In February 2006, the RO received documents 
from the appellant (consisting of a statement by an Assistant 
Professor of Dermatology at Emory University, along with  
three prescriptions written by that physician) that are 
relevant to both issues on appeal.  The evidence was not 
accompanied by a signed waiver of RO jurisdiction.  The RO 
forwarded this evidence directly to the Board.  

Because additional pertinent evidence has been received by 
Board after the certification of the appeal, and the veteran 
has not waived RO jurisdiction, the Board has no alternative 
but to remand these matters for RO consideration of the 
additional evidence received, in the first instance.  See 
38 C.F.R. § 20.1304 (2005).
Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in her possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters ate hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to either or 
both of the claims on  appeal.  The RO 
should ask the appellant to submit all 
pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence (to 
include that forwarded to the Board in 
January 2006), and legal authority.  

5.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant and his representative an 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


